Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1 and 3-12 in the reply filed on 9/28/2021 is acknowledged.  The traversal is on the ground(s) that Slazas et al. (U.S. 10, 561,509) does not disclose a tubular medical instrument wherein the expansion force changes depending on whether the instrument is being expanded or contracted, and therefore the technical features should be considered special technical features. This is not found persuasive because, while Slazas et al. does not disclose a tubular medical instrument wherein the expansion force changes depending on whether the instrument is being expanded or contracted, this technical feature is found only in claim 1, not claim 2. For the requirement of unity of invention to be fulfilled, the inventions must possess one or more of the same or corresponding special technical features. As the special technical feature is not found in claim 2, this requirement is not fulfilled.
Additionally, the Applicant argues that there would be no undue burden on the Examiner to examine both groups of claims, as all claims were examined in the International Search Report and Written Opinion. The Examiner respectfully disagrees. In national stage applications submitted under 35 U.S.C. 371, the requirement for restriction is based on unity of invention analysis and does not rely on undue burden.
The requirement is still deemed proper and is therefore made FINAL.
Claims 2 and 13-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/28/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shaolian et al. (U.S. 2001/0025195) in view of Stalker et al. (U.S. 7,632,303).
Regarding claim 1, Shaolian et al. discloses a tubular medical instrument made of an alloy (paragraph 0072), comprising: one end portion (55, Fig. 2), the other end portion (59), and a central portion (57). Regarding the limitations that each of the one end portion (55), the other end portion (59), and the central portion (57) have a length of 10% with respect to an axial length L1 of the tubular 1 of the tubular medical instrument. Additionally, it is stated in the MPEP 2144.04 IV A that, “where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is] not patentably distinct from the prior art device.” Therefore, as the limitation only includes a difference of relative dimensions of the claimed device and would not perform differently than the prior art device, the device of claim 1 is not considered patentably distinct from that of Shaolian et al.
Shaolian et al. does not disclose that a ratio (difference V/difference W) calculated by the following test method is 3 or more: the tubular medical instrument is subjected to a contraction-expansion cycle where the tubular medical instrument is contracted from an expanded state to a contracted state such that an average diameter of the tubular instrument becomes 25%, and then allowed to expand from the contracted state to the expanded state, wherein the difference V is a difference between an expansion force per unit length in the radial direction in the central portion and an expansion force per unit length in the radial direction in the one end portion or the other end portion, whichever is smaller, at the time when the average diameter becomes 75% as the tubular medical instrument is being contracted from the expanded state such that the average diameter of the tubular instrument becomes 25%, and the difference W is a difference between an expansion force per unit length in the radial direction in the central portion and an expansion force per unit in the radial direction in the one end portion or the other end portion, whichever is smaller, at the time when the average diameter becomes 75% as the tubular medical instrument is being allowed to expanded from the contracted state.
These limitations however are considered functional as they relate to the device’s performance during the intended use of a test method, and not to structural differences of the device. Per MPEP 2114, apparatus claims must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. While this test method is functional, to be capable of performing this intended use, the tubular medical instrument would need to have a greater difference in expansion force per unit length in the radial direction between the central portion and one end portion or the other end portion, whichever is smaller, during contraction of the tubular medical instrument than during expansion. The device of Shaolian et al. would not be capable of performing this intended use, however a device which is would be obvious in view of Stalker et al., which teaches a medical device analogous to that of Shaolian et al.
Stalker et al. teaches that the stiffness during use in a portion (B, Fig. 2) of a medical device may be lowered by treating the portion (B) to have a higher austenitic phase transformation finish temperature Af which is closer to body temperature (col. 4, lines 14-36). These portions (B) will remain softer and more malleable than untreated portions (A and C) with a lower Af, and therefore exert less force when deployed (col. 8, lines 43-50). When contracted under stress, all portions of the device would be in the martensitic phase and have low stiffness. When deployed and allowed to expand, untreated portions of the device revert back to austenitic phase and become rigid, whereas the treated portions remain in the softer martensitic phase (col. 8, line 51 – col. 9, line 20). Therefore, during a contraction expansion cycle, the untreated portions would exert significantly more force than the treated portions when being contracted from the expanded state, as the untreated portions would be in the stiff austenitic phase whereas the treated portions would be in the soft martensitic phase. When being expanded from a contracted state, both treated and untreated portions would be in a martensitic phase, and therefore there would not be a large difference in the forces exerted by the treated and untreated portions. While this may not result in a ratio of difference V/difference W of 3 or more, continuing to modify Af would be obvious in order to amplify this effect, and as a result difference V and the ratio would be increased.
Shaolian et al. teaches that it may be desirable for a tubular medical instrument (46) to have less radial strength in a central portion (57) than in the one end portion (55) or the other end portion (59), as central portion (57) does not need to provide resistance to leakage (paragraph 0090). Therefore, it would be obvious to one skilled in the art at the time if filing to modify the device of Shaolian et al. with the teachings of Stalker et al. by employing the methods of Stalker et al. to reduce strength in the central portion by increasing the austenitic phase transformation finish temperature in order to adapt different portions of the tubular medical device for their different needs.
Regarding claim 3, the present combined citation of Shaolian et al. in view of Stalker et al. discloses the tubular medical instrument according to claim 1. Additionally, Shaolian et al. discloses that a maximum outer diameter D2 of the one end portion (55) and a maximum outer diameter D3 of the other end portion (59) are larger than a maximum outer diameter D1 of the central portion (57; paragraph 0068).
Regarding claim 4, the present combined citation of Shaolian et al. in view of Stalker et al. discloses the tubular medical instrument according to claim 1. Additionally, Shaolian et al. discloses that the tubular medical instrument (46) comprises annular sections (54) comprising a wavy constituent (60, 62, and 64; Fig. 3), wherein the annular sections (54) are formed to include the wavy constituent (60, 62, and 64) and aligned in an axial direction (paragraph 0075, Fig. 2), the wavy constituent (60, 62, and 64) is expandable in a circumferential direction (paragraph 0076), at least part of the wavy constituent (60, 62, and 64) constituting one of the annular sections (54) is connected to at least part of a wavy constituent (60, 62, and 64) constituting another adjacent annular section (54) at their vertices (60 and 62; Fig. 2 and paragraph 0076), and a number a or a number b, whichever is smaller, is larger than a number c, where the number a is defined as a number of connecting portions (70, Fig. 12) between an annular section A1 in the one end portion (55) and another annular section A2 adjacent to the annular section A1, the number b is defined as a number of connecting portions (70) between an annular section B1 in the other end portion (59) and another annular section B2 adjacent to the annular section B1, and the number c is defined as a number of connecting portions (70) between an annular section C1 in the central portion (57) and another annular section C2 adjacent to the annular section C1 (paragraph 0090, Fig. 12).
Regarding claim 5, the present combined citation of Shaolian et al. in view of Stalker et al. discloses the tubular medical instrument according to claim 1. Additionally, Shaolian et al. discloses that the tubular medical instrument comprises annular sections (54), a first annular section of said annular sections at one end (55) of the tubular medical instrument is connected at all vertices (70) to another annular section adjacent to the first annular section (paragraph 0090, Fig. 12), a second annular section of said annular sections at another end (59) of the tubular medical instrument is connected at all vertices (70) to another annular section adjacent to the second annular section (paragraph 0090, Fig. 12), and at least part of the third annular section of said annular sections in the central portion (57) is connected at part of vertices (70) to another annular section adjacent to the third annular section, and is not connected at part of vertices (paragraph 0090, Fig. 12).
Regarding claim 10, the combined citation of Shaolian et al. in view of Stalker et al. discloses the tubular medical instrument according to claim 1. Additionally, Shaolian et al. discloses that the tubular medical instrument is a self-expanding stent (paragraph 20, Fig. 2).
Regarding claim 11, the present combined citation of Shaolian et al. in view of Stalker et al. discloses the tubular medical instrument according to claim 1. Additionally, Shaolian et al. discloses a transfer device (80, 88, and 92; Fig. 14) for a tubular medical instrument (88), which is the same instrument as the embodiment of Fig. 2 (46; paragraph 0095), including the tubular medical instrument (88), which according to the present combined citation of Shaolian et al. in view of Stalker et al., is the tubular medical instrument according to claim 1.
Regarding claim 12, the present combined citation of Shaolian et al. in view of Stalker et al. discloses the transfer device for the tubular medical instrument according to claim 11. Additionally, Shaolian et al. discloses that the transfer device comprises an outer shaft (80) having a lumen (Fig. 14), the tubular medical instrument (88) stored in the lumen of the outer shaft (80; Fig. 14), an inner shaft (92) disposed in the lumen of the tubular medical instrument (88; Fig. 14), and a tubular member (44), which may be positioned concentrically inside of the tubular medical instrument (paragraph 0063), and therefore would be provided between the tubular medical instrument (88) and the inner shaft (92) and on an inner side of at least one of one end portion and the other end portion of the tubular medical instrument (Figs. 2 and 14). 
Additionally, the tubular medical instrument (88) interfaces with the tubular member (44; paragraph 0063), and therefore would have an inner diameter which is the same as an outer diameter of the tubular member (44). When stored in the lumen of the outer shaft (80), the outer diameter of the tubular medical instrument (88) is 2-10 mm (paragraph 0095), and as the thickness of the tubular medical instrument in some areas is only 1 wire, which may be 0.01 inches (paragraph 0101), the inner diameter of the tubular medical instrument (88) when stored in the lumen of the outer shaft (80) in some locations would be in the range of 1.746-9.746 mm. When fully expanded, the tubular medical instrument (88) can have an outer diameter of 20-40 mm (paragraph 0097), indicating that the inner diameter may be 19.746-39.746 mm as the thickness of the instrument may be 0.01 inches in some locations. The tubular member (44) is configured to have the same diameter as the tubular medical instrument (paragraph 46), and therefore would have the same outer diameter. During expansion, the outer diameter of the tubular member (44) transitions from the constrained diameter of 1.746-9.746 mm to an unconstrained diameter of 19.746-39.746 mm, and therefore at some point during expansion, the outer diameter of the tubular member (44) will be 0.05-0.35 mm more than the inner diameter of the tubular medical instrument (88) when stored in the lumen of the outer shaft (80), which is 1.746-9.746 mm.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Stalker (U.S. 6,652,576).
Regarding claim 1, Stalker discloses a tubular medical instrument (12, Fig. 1a) made of an alloy (col. 4, lines 22-26), comprising: one end portion (20), the other end portion (18), and a central portion (22), wherein the one end portion (20) is a region including one axial end of the tubular medical instrument (12) the other end portion (18) is a region including the other axial end of the tubular medical instrument (12), the central portion (22) is a region including an axial center of the tubular medical instrument (12).
Regarding the limitations that each of the one end portion (20), the other end portion (18), and the central portion (22) have a length of 10% with respect to an axial length L1 of the tubular medical instrument, the end portions of the device of Stalker which are configured to have lower stiffness are shown as comprising 1 row of struts each out of a total of 6 rows (Fig. 1a), whereas the center portion with a higher stiffness is illustrated as comprising 4 rows, indicating that each portion comprises more than 10% of the axial length of the tubular medical device. However, the section of each of these elements that is interpreted as being included in the one end portion (20), the other end portion (18), and the central portion (22) can be limited to a subset which does only include 10% of the axial length of the tubular medical device, as each subset would still have all the features required to meet the other limitations of the claim. Additionally, it is stated in the MPEP 2144.04 IV A that, “where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device [is] not patentably distinct from the prior art device.” Therefore, as the limitation only includes a difference of relative dimensions of the claimed device and would not perform differently than the prior art device, the device of claim 1 is not considered patentably distinct from that of Stalker.
Additionally, the limitations in claim 1 related to the calculation of the ratio of difference V/difference W are considered functional as they relate to the device’s performance during the intended use of a test method, and not to structural differences of the device. Per MPEP 2114, apparatus claims must be structurally distinguishable from the prior art.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. While this test method is functional, to be capable of performing this intended use, the tubular medical instrument would need to have a greater difference in expansion force per unit length in the radial direction between the central portion and one end portion or the other end portion, whichever is smaller, during contraction of the tubular medical instrument than during expansion.
The device of Stalker meets this, as it is designed so that the central portion (22) has a lower austenitic phase transformation finish temperature Af than the one end portion (20) or the other end portion (18; col. 5, lines 50-57), which are configured to remain in a softer and more malleable state upon deployment than the central portion with reduced longitudinal and radial stiffness (22; col. 5, line 66 – col. 6, line 3). Therefore, during contraction of the tubular medical instrument, the central portion will be in the austenitic phase and will therefore be significantly stronger and stiffer than one end portion (20) or the other end portion (18), which would be in the martensitic phase, and therefore have a greater expansion force per unit length in the radial direction. Whereas during expansion, the difference will not be as great as all portions of the device will be in the martensitic phase. This may not result in a the ratio of difference V/difference W of 3 or more, however modifying the properties of the one end portion (20) and the other end portion (18) to have less radial stiffness when deployed in the body would increase this ratio as it would decrease the radial expansion force per unit length during contraction of the one end portion and the other end portion, thereby increasing the difference V and the ratio of difference V/difference. Modifying the properties of the one end portion (20) and the other end portion (18) of Stalker to have less radial stiffness when deployed in the body would be obvious, as such configuration enables the stent to more closely conform to the contours of a particular deployment site and thereby reduces the risk that the ends of the stent will become deeply embedded in the vessel tissue thereby potentially causing injury (col. 6, lines 3-7).
Regarding claim 6, the modified citation of Stalker discloses the tubular medical instrument according to claim 1. Additionally, Stalker discloses that a portion of the alloy has the austenitic phase transformation finish temperature Af of 20°C-30°C (col. 6, lines 35-36), which is more than 15°C or and less than 37°C.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Stalker (U.S. 6,652,576) in view of Francis et al. (U.S. 2018/0311406).
Regarding claims 7-9, the modified citation of Stalker discloses the tubular medical instrument according to claim 1. Additionally, Stalker discloses that the alloy in the one end portion and the other end portion can have an austenitic phase transformation finish temperature Af of 20°C-30°C (col. 6, lines 35-36) and are configured to be soft and malleable (col. 5, line 66 – col. 6, line 2). Stalker does not teach that the alloy in the one end portion or the other end portion has a difference between an R'-phase transformation peak temperature Rp' and an austenitic phase transformation peak temperature Ap of 1°C or more and 12°C or less (claim 7) or an R'-phase transformation finish temperature Rf' higher than an austenitic phase transformation start temperature As (claim 8) which is higher by 1°C or more and 10°C or less (claim 9).
Francis et al. discloses a medical device made of a shape memory alloy analogous to that of Stalker. Francis et al. teaches that shape memory alloys with greater convergence of the R-phase-to-Austenite-phase peak have a softer flexural modulus than alloys with greater separation (paragraph 0071). Francis et al. also discloses a graph (Fig. 9a) containing phase transformation values of such a material wherein the austenitic phase transformation finish temperature Af is 20.84°C, the R'-phase transformation peak temperature Rp' is 14.26, and the austenitic phase transformation peak temperature Ap is 18.10°C (Fig. 9a). This material has an austenitic phase transformation finish temperature Af between 20°C-30°C, and a difference between an R'-phase transformation peak temperature Rp' and an austenitic phase transformation peak temperature Ap of 3.84°C, which is more than 1°C or and less than 12°C (claim 7). The material also has an R'-phase transformation finish temperature Rf' that is higher than an austenitic phase transformation start temperature As (claim 8), by 1°C or more and 10°C or less (Fig. 9a, claim 9). While the specific value of As is not shown by the graph of Fig. 9a, it is clear from the viewing the austenitic phase and R’-phase portions of the graph that Rf' is higher than As by a value between 1°C and 10°C.
It would have been obvious to one skilled in the art at the time of filing to have modified the device of Stalker by using the alloy material as taught by Francis et al. in the one end portion and the other end portion which has a high R-phase-to-Austenite-phase convergence, wherein the difference between an R'-phase transformation peak temperature Rp' and an austenitic phase transformation peak temperature Ap is 3.84°C (claim 7) and the R'-phase transformation finish temperature Rf' is higher than an austenitic phase transformation start temperature As (claim 8) by 1°C or more and 10°C or less (claim 9), as such a material would result in a softer flexural modulus in the areas of the one end portion and the other end portion.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774